   8:15-cr-00265-BCB-MDN Doc # 81 Filed: 01/12/21 Page 1 of 1 - Page ID # 268



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:15CR265

        vs.
                                                               ORDER ON APPEARANCE FOR
MELVIN M. DORTCH,                                            SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on January 12, 2021 regarding Amended Petition
for Offender Under Supervision [75]. Richard H. McWilliams represented the defendant. Kimberly C.
Bunjer represented the government.       The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under Supervision [70].
The government’s oral motion to dismiss Petition for Offender Under Supervision [70] is granted
without objection.
       The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
U.S. District Judge Brian C. Buescher in Courtroom No. 5, Roman L. Hruska U.S. Courthouse, 111
South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on February 18, 2021.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision and a signed consent to modify conditions of supervision.


       IT IS SO ORDERED.


       Dated this 12th day of January, 2021.

                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
